Citation Nr: 0710876	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  02-17 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected diabetes mellitus with erectile 
dysfunction (previously evaluated as diabetes mellitus with 
diabetic retinopathy).

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected acrochordon, axillae and groin area with 
tinea infection, left knee, and tinea pedis.


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had served on active duty from February 1968 to 
January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision by which the RO granted 
service connection for diabetes mellitus and denied an 
increased rating for service-connected acrochordon, axillae 
and in the groin area with tinea infection of the left knee.  
Regarding the former, the veteran is contesting the initial 
rating assigned.  Regarding the latter, by August 2003 rating 
decision, the RO granted an increased rating of 10 percent 
for service-connected acrochordon, axillae and in the groin 
area with tinea infection of the left knee, tinea cruris, and 
tinea pedis.  Although each increase represents a grant of 
benefits, a decision awarding a higher rating, but less that 
the maximum available benefit, does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
matter continues before the Board.

In February 2004, the veteran testified at a hearing before 
the undersigned at the RO.  In April 2006, the Board remanded 
the issues on appeal herein to the RO for additional 
development of the evidence.


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus with 
erectile dysfunction is manifested by no more than the need 
for insulin and a restricted diet with which the veteran is 
only partially compliant.

2.  The veteran's service-connected acrochordon, axillae and 
in the groin area with tinea infection of the left knee, 
tinea cruris, and tinea pedis is manifested by no more than 
mild symptomatology related to tinea and asymptomatic skin 
tags involving no more than one percent of the total body or 
one percent of exposed surface area; systemic therapy is not 
required.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
diabetes mellitus with erectile dysfunction have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
acrochordon, axillae and in the groin area with tinea 
infection of the left knee, tinea cruris, and tinea pedis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Codes 7806-
7819 (effective before and after August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in March 2001, April 2003, and July 2006 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claim and to submit any relevant evidence in his 
possession.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  Via the July 2006 letter, the RO advised 
the veteran of effective dates as mandated by the Court in 
Dingess/Hartman.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are VA medical treatment records.  Social Security 
Administration records are also in the record.  The record 
also contains several VA medical examination reports 
generated in furtherance of the veteran's claims.  The 
veteran has identified no other evidence that might be 
beneficial to his claims, and no further assistance in this 
regard need be provided.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.
Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

Diabetes mellitus with erectile dysfunction

The veteran's service-connected diabetes mellitus with 
erectile dysfunction has been rated 20 percent disabling by 
the RO under the provisions of Diagnostic Code 7913.  
38 C.F.R. § 4.119.

Diagnostic Code 7913 provides the following levels of 
disability:

100 % Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities, (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated;

60 % Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated;

40 % Requiring insulin, restricted diet, and regulation of 
activities;

20 % Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.

10 % Managed by restricted diet only.

Note: Compensable complications of diabetes are to be 
evaluated separately unless they are part of the criteria 
used to support a 100 percent disability evaluation, with 
noncompensable complications to be considered as part of the 
diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1).

On July 2001 VA medical examination, the veteran was markedly 
obese.  His diabetes mellitus was being treated with 
Glyburide taken daily.  The examiner diagnosed diabetes 
mellitus type II secondary to gross obesity.

On July 2003 VA diabetes mellitus examination report, the 
examiner indicated that no hospitalization for the veteran's 
diabetes mellitus was required.  The veteran engaged in home 
monitoring of glucose, which was well controlled.  The 
veteran's diet was restricted, and his weight was stable.  
The veteran's activities were restricted due to causes other 
than the service-connected diabetes mellitus.  The veteran's 
treatment included insulin and other medication.  He visited 
a diabetic care provider every three to six months.  The 
examiner diagnosed diabetes mellitus type II with peripheral 
neuropathy of the lower extremities and diabetic retinopathy.  

On September 2006 VA diabetes mellitus examination report, 
the examiner noted that the veteran took insulin to control 
his diabetes mellitus and that he followed a diabetic diet 50 
percent of the time.  His only exercise was housework and 
yard work.  He saw his diabetic care provider every three 
months.  The veteran reported erectile dysfunction that had 
its onset five or six years prior.  The examiner diagnosed 
well controlled diabetes mellitus and erectile dysfunction 
secondary to diabetes mellitus.

The manifestations required for a 40 percent evaluation for 
diabetes mellitus are not fully present.  The record reflects 
that the veteran requires insulin and perhaps a restricted 
diet, although his diabetes mellitus is well controlled 
despite lack of compliance with dietary guidelines.  However, 
his activities are not regulated as a result of his service-
connected diabetes mellitus.  A 40 percent evaluation for 
diabetes mellitus necessitates regulation of activities.  
This element is missing, and a 40 percent evaluation is not 
for application.  See Id.  

The Board observes that no further compensation is due 
despite the veteran's erectile dysfunction.  Erectile 
dysfunction is rated by analogy, to "penis, deformity, with 
loss of erectile power", 38 C.F.R. § 4.115b, Diagnostic Code 
7522 (2006).  See 38 C.F.R. § 4.20 (2006).  The rating 
schedule provides a 20 percent rating for deformity of the 
penis with loss of erectile power.  This is a conjunctive set 
of criteria; both must be present to warrant compensation at 
the sole authorized level, 20 percent.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) (use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met); compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned).  The medical evidence does not indicate any 
finding of deformity of the penis.  Thus, additional 
compensation for the veteran's erectile dysfunction is not 
warranted.  

It does not seem that the symptoms of the veteran's service-
connected diabetes mellitus with erectile dysfunction 
oscillated materially during the course of this appeal, and a 
staged rating need not be considered.  Fenderson, supra.  The 
Board notes further that it need not consider diabetic 
retinopathy and peripheral neuropathy in rendering this 
decision, because these conditions, which are secondary to 
the veteran's service-connected diabetes mellitus with 
erectile dysfunction, have been rated separately as distinct 
disabilities.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected diabetes mellitus with erectile 
dysfunction, in themselves, have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Acrochordon, axillae and in the groin area with tinea 
infection 

The veteran's service-connected acrochordon axilla in the 
groin area with tinea infection of the left knee, tinea 
cruris, and tinea pedis has been rated 10 percent disabling 
by the RO under the provisions of Diagnostic Code 7899-7817.  
38 C.F.R. §§ 4.20, 4.27, 4.118.

On July 2001 VA examination, the veteran indicated that a 
skin tag was removed from the right axilla in August 2000.  A 
lesion was also removed from the left lateral thigh, which 
was diagnosed as a phylogenic granuloma.  The examiner 
observed numerous skin papules in both axillary areas.  There 
was a scaling rash over the left knee typical of psoriasis.  
There was also marked thickening and discoloration of the 
toenails that was being treated as a tinea infection.  The 
examiner diagnosed an infracted acrochordon removed from the 
right axilla in August 2000 and numerous skin papules in the 
axillae.  The phylogenic granuloma had resolved.  

A March 2003 VA progress note indicated that there were 
numerous skin tags in both axillary areas, which likely 
rubbed against the veteran's chest wall or arm causing 
abrasion and inflammation.  Two skin tags were inflamed, one 
on each side.  They were removed.

On July 2003 VA skin examination report, the examiner 
indicated that earlier that year, the veteran suffered 
infected axillary acrochordons.  Several of the skin tags 
were removed.  The veteran still felt some "lumps" in the 
axillae, but these lessened greatly.  There were also skin 
tags in the groin area and on the inferior lateral popliteal 
fold of the left knee.  These were asymptomatic.  The veteran 
was also troubled with tinea cruris, pedis, and corporis off 
and on for years.  Antifungal creams were inconsistently 
beneficial, and there were always recurrences.  The examiner 
noted that there were four or five skin tags on each axilla 
that were two or three millimeters in size.  There was 
residual erythema of the skin of the axillary folds.  There 
were no significant residual scars from the removed skin 
tags.  There was minimally active diffuse tinea cruris and 
hyperpigmentation from prior activity of tinea.  The skin 
tags were two to five millimeters in size and not irritated 
or infected.  A small skin tag was seen on the popliteal 
fold.  There was scaling of the feet consistent with 
minimally active tinea pedis.  The examiner diagnosed 
multiple skin tags with recent secondary bacterial infections 
in the axillae, tinea cruris, and tinea pedis.  

On September 2006 VA examination, the veteran complained of 
itching in the groin.  In the previous year, he applied 
lotions to his feet and medicated ointment for his groin and 
feet.  There was good control of the fungal infections with 
his treatment.  The examiner observed five or six axillary 
skin tags on the right and two or three on the left.  There 
were 10 or 15 skin tags on the scrotal skin.  There was mild 
erythema in the groin area.  There was onychomycosis on all 
toenails and the fingernails of the right upper extremity on 
the last three digits.  The examiner diagnosed onychomycosis 
of all toenails and the last three fingernails of the right 
upper extremity, skin tags in the axillae and groin area, and 
tinea cruris.  There was no tinea pedis.  The examiner noted 
that the percentage of exposed body area tinea cruris, skin 
tags, and onychomycosis one percent.  The percentage of the 
total body area involved was less than one percent.  

During the pendency of this appeal, the applicable rating 
criteria for skin disorders, found at 38 C.F.R. § 4.118, were 
amended effective August 30, 2002.  See 67 Fed. Reg. 49490-99 
(July 31, 2002).  Where a law or regulation changes after the 
claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted VA to do otherwise and VA did so.  See 
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected skin disorder under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006); 
VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 
117 (1997).

The Board will first discuss the potentially applicable 
provisions effective before August 30, 2002.

Prior to August 30, 2002, Diagnostic Code 7806 (eczema) 
provided for a 30 percent rating if there was exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent rating was assigned if there was ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestation, or if the disability was exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to Aug. 30, 2002).

Prior to August 30, 2002, unless otherwise provided, skin 
disorders rated under codes 7807 through 7819 were rated by 
analogy to eczema under Diagnostic Code 7806, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  Significantly, such conditions 
as tinea barbae (7814), psoriasis (7816), dermatitis 
exfoliativa (7817), and benign skin growths (7819) fell 
within the above criteria. 

A 30 percent rating under this provision is not warranted 
because exudation, constant itching, extensive lesions, 
and/or marked disfigurement have not been shown on 
examination.  Indeed, his tinea has been assessed as mild, 
and the skin tags are asymptomatic and located on body parts 
not publicly visible.  

Other provisions effective before August 30, 2002 concern 
scars, and no significant scaring has been noted.  The Board, 
therefore, will not consider entitlement to an increased 
rating under Diagnostic Codes 7800 to 7805 (effective before 
August 30, 2002).  These diagnostic codes pertain to scars.

Pursuant to the revised criteria for Diagnostic Code 7806 
(dermatitis or eczema), a 30 percent rating is warranted for 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  More than 40 percent of the 
entire body or more than 40 percent of exposed areas, 
affected, or; constant or near- constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period warrants a 60 
percent rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2006).  Clearly, a 30 percent evaluation is not warranted 
under Diagnostic Code 7806 because less than one percent of 
the veteran's body is implicated.  

Diagnostic Codes 7813 (dermatophytosis), 7819 (benign skin 
neoplasms), and 7820 (infections of the skin not listed 
elsewhere) are to be rated as disfigurement of the head face, 
or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 
7806).  38 C.F.R. § 4.118, Diagnostic Code 7813 (2006).  The 
Board has already considered Diagnostic Code 7806, and 
Diagnostic Code 7800 is inapplicable because the head, face, 
and neck are not implicated herein.  Diagnostic Code 7801 
does not apply to the veteran's circumstances because it 
deals with scars other than on the head, face, or neck that 
are deep or cause limitation of motion.  The veteran has no 
significant scars, and no deep scars causing limitation of 
motion have been noted.  Thus an evaluation under Diagnostic 
Code 7801 would be inappropriate.  The Board will not 
consider Diagnostic Codes 7802 (scars other than the head, 
face, or neck that are superficial and do not cause 
limitation of motion), 7803 (unstable superficial scars), or 
7804 (superficial scars that are painful on examination) 
because none of the foregoing provisions offer an evaluation 
in excess of 10 percent, and the veteran would not fare 
better with a rating under any of them.  In any event, any 
scarring is insignificant, and it is unlikely that a 
compensable evaluation would be warranted under any provision 
cited above.  See 38 C.F.R. § 4.31 (2006) (in every instance 
where the minimum schedular evaluation requires residuals and 
the schedule does not provide for a zero percent evaluation, 
a zero percent evaluation will be assigned when the required 
symptomatology is not shown).

Under 38 C.F.R. § 4.118, Diagnostic Code 7816 (psoriasis), a 
10 percent evaluation is warranted for psoriasis if at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas are affected, or if intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required for a total duration of less than six weeks during 
the past 12- month period.  A 30 percent evaluation may be 
assigned for psoriasis with 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or if 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent evaluation may be assigned for 
psoriasis with more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or if 
constant or near- constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during the past 12-month period.  Only one percent of the 
veteran's body is implicated and systemic therapy is not 
required.  Therefore, a 30 percent evaluation under 
Diagnostic Code 7816 is not for application.  

Under the current version of 38 C.F.R. § 4.118, Diagnostic 
Code 7817 (exfoliative dermatitis), a 10 percent rating is 
warranted where there is any extent of involvement of the 
skin, and; systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required for a 
total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for any 
extent of involvement of the skin, and; systemic therapy such 
as therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-waive ultraviolet-A 
light) or UVB (ultraviolet-B light) treatments, or electron 
beam therapy required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  A 
60 percent rating is assigned where there is generalized 
involvement of the skin without systemic manifestations, and; 
constant or near- constant systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-waive ultraviolet-A 
light) or UVB (ultraviolet-B light) treatments, or electron 
beam therapy required during the past 12-month period.

A 30 percent under Diagnostic Code 7817 is not warranted 
because systemic therapy is not required.  The Board has 
considered all potentially applicable criteria in effect 
before and after August 30, 2002.  As seen from the 
exhaustive discussion above, an evaluation in excess of 10 
percent cannot be granted.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; VAOPGCPREC 3-2000; Kuzma, supra; Green, 10 Vet. App. 
at 117.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected skin disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, supra; Shipwash, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant an 
even more favorable decision.


ORDER

An evaluation in excess of 20 percent for diabetes mellitus 
with erectile dysfunction is denied.

An evaluation in excess of 10 percent for the service-
connected acrochordon, axillae and in the groin area with 
tinea infection is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


